DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 05/19/2022.  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/586,367 filed 09/27/2019, now PAT 10,942,842; which is a CON of 15/750,363 filed 02/05/2018, now PAT 10,474,566; which is a 371 of PCT/US16/45822 filed 08/05/2016; which has PRO 62/201,258 filed 08/05/2015.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Terminal Disclaimer
5.	The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10,474,566 – 10,942,842 have been reviewed and approved.  The terminal disclaimers have been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “identifying a target data-processing platform that requires bin ranges respectively associated with the modeling coefficients and that also requires reason codes respectively associated with at least some of the bin ranges, wherein a bin range identifies a range of input attribute values and one or more modeling coefficients are valid for input attribute values within the range of input attribute values, wherein each reason code indicates a respective impact of a respective input attribute on the analytical output, identifying the bin ranges and the reason codes, generating executable code that implements the electronic data-processing model with the bin ranges and the reason codes, wherein the executable code includes code for implementing: mapping at least one of the input attributes to a production attribute from the target data-processing platform, the production attribute having a normalized value that is compliant with the electronic data-processing model, a first analytical function, a second analytical function, and segmentation logic comprising a decision tree that selects the first analytical function based on a specific input attribute having a first value and selects the second analytical function based on the specific input attribute having a second value; and verifying, from a test of the executable code, that a test analytical output from the test matches an expected analytical output from an audit file and that a test reason code from the test matches an expected reason code from the audit file” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/25/2022.